UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-1722


PAUL LEWIS,

                 Plaintiff - Appellant,

          v.

HP/EDS, (HEWLETT-PACKARD) ELECTRONIC DATA SYSTEMS; BANK OF
AMERICA,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00628-RAJ-JEB)


Submitted:    March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Lewis, Appellant Pro Se.    Elizabeth Anne Scully, BAKER &
HOSTETLER, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Paul Lewis appeals the district court’s order denying

relief   in   his   employment   discrimination   action.      We   have

reviewed the record and find no reversible error.           Accordingly,

we affirm for the reasons stated by the district court.             Lewis

v. HP/EDS, (Hewlett-Packard) Elec. Data Sys., No. 2:08-cv-00628-

RAJ-JEB (E.D. Va. May 29, 2009).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                   2